Title: To George Washington from John Jones, 23 January 1795
From: Jones, John
To: Washington, George


        
          Grafton Street Dublin [Ireland] Jany 23d 1795
        
        John Jones, Sole Proprietor of the Sentimental and Masonic Magazine, impressed with that Respect and Veneration Justly incited by so great and estimable a Charecter as his Excellency President George Washington; Solicits his acceptance of the Five Volumes now published of that work; (which is much approved, of particularly by the Brethren of this Kingdom,) fondly

flattering himself a Perusal of them at some Period, may be a Relaxation from weighty and momentious Business.
        The Sixth Volume, to which will be prefixed a Portrait of the President, executed by an Irish Artist, in an elegant manner; the Proprietor intends dedicating to his Excellency; and humbly hopes that that Liberty will not be deemed too presumptuous.
      